In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-1203V
                                         UNPUBLISHED


    KYRIAN J. MARSHALL,                                        Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: December 22, 2021

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Ruling on Entitlement; Concession;
                                                               Table Injury; Influenza (Flu);
                        Respondent.                            Shoulder Injury Related to Vaccine
                                                               Administration (SIRVA).

Kathy Ann Lee, Christie Farrell Lee & Bell, P.C., Indianapolis, IN, for Petitioner.

Zoe Wade, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

       On September 15, 2020, Kyrian J. Marshall filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of the influenza (“flu”) vaccine administered on
October 17, 2017. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On December 21, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner’s alleged injury is consistent with SIRVA as defined by the
Vaccine Injury Table, and that compensation is appropriate. Specifically, Petitioner had
no recent history of pain, inflammation, or dysfunction of her right shoulder; the onset of

1
  Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Petitioner’s pain occurred within 48 hours after receipt of an intramuscular vaccination;
Petitioner’s pain was limited to the shoulder in which the vaccine was administered; and
no other condition or abnormality has been identified to explain Petitioner’s right shoulder
symptoms. Respondent further agrees that Petitioner met the statutory requirements by
suffering the condition for more than six months. Rule 4(c) Report (ECF No. 30) at 1, 7-8
(citing 42 C.F.R. §§ 100.3(a), (c)(10)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

       IT IS SO ORDERED.
                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2